DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 14, and 19 are independent.


Response to Arguments
The rejections of the Non-Final office action mailed 5/21/2021 have been overcome by the applicant’s amendments and persuasive arguments (see especially Response p. 9-10 distinguishing the art of record).


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable over the art of record. The closest art of record Gross (US 2012/0223707) teaches determining excitation profile parameters for magnetic resonance imaging by calculating the elements of a covariance matrix for voxels of an object. The excitation profile parameters may be changed to reduce noise in a region of interest in the image data. Tawhai et al. (US 2011/0093243) teaches image processing techniques to aid in medical activities. Specifically, Tawhai teaches that incorporating available information into an improved model of the imaging structure. Tawhai teaches the combined model can have the accuracy of the results 
(Claims 1, 14, and 19) computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, the model parameters on a voxel-by-voxel basis in a forward model with multiple voxels that represent the sample, … wherein the forward model simulates response physics occurring within the sample to a given excitation with a given wavelength and a given intensity or a given flux, that are selected from a range of measurement conditions that includes the excitation, the wavelength, and the intensity or the flux, and at least a different wavelength and a at least a different intensity or a different flux, and wherein the forward model is a function of the excitation, the model parameters of the multiple voxels, and differential or phenomenological equations that approximates the response physics”; in combination with the remaining elements and features of the claimed invention.
As dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0045], [0054-0057], [0084] and [0091] of Applicant's specification. It is for these reasons that the applicants' invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/STEVEN W CRABB/Examiner, Art Unit 2148